 Case 2:15-cv-02562-PA-PLA Document 180 Filed 08/12/20 Page 1 of 1 Page ID #:3394

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 15-02562 PA (PLAx)                                         Date    August 12, 2020
 Title            Dolores Press, Inc. v. Patrick Robinson, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        On June 8, 2020, Plaintiffs Dolores Press, Inc. and Melissa Scott (“Plaintiffs”) filed a 32 page
Opposition to Defendants’ Motion for Summary Judgement in violation of Local Rule 11-6. (Dkt. No.
151.) On June 25, 2020 the Court ordered counsel for Plaintiffs to show cause, in writing, why the
Court should not issue sanctions for counsel’s continued failure to follow the local rules. (Dkt. No.
160.) On July 2, 2020, Kevin J. Leichter, counsel for Plaintiffs, filed a Response stating he was
“personally responsible for the oversight of the filing process,” and that the error resulted from Mr.
Leichter’s “decision . . . late in the drafting process to include additional arguments believed necessary
for a full presentation of the arguments.” (Dkt. No. 164.)

       Considering Mr. Leichter’s repeated failure to follow the Local Rules and this Court’s orders, the
Court issued a monetary sanction against Mr. Leichter. (Dkt. No. 166.) The court sanctioned Mr.
Leichter $1,000.00 payable to the United States Treasury, or in the alternative a donation of $500.00 in
books to a public elementary school located within a five mile radius of the 1st Street Courthouse. The
Court ordered counsel to file a declaration signed under penalty of perjury attesting to his compliance
with the Court’s Order by no later than August 7, 2020. On August 7, 2020, Mr. Leichter submitted a
declaration stating he completed the requisite donation of books to a local public school within a five
mile radius of the 1st Street Courthouse. (Dkt. No. 178.)

         For the reasons stated above, the Court hereby discharges its Order to Show cause, and finds that
Mr. Leichter has complied with the Court’s Order issuing sanctions. The Court warns the parties that the
failure to comply with the Local Rules, Federal Rules of Civil Procedure, or this Court’s orders moving
forward will result in the imposition of additional monetary sanctions, evidentiary sanctions, or dismissal
of the Complaint, and/or striking the Defendants’ Answer.

         IT IS SO ORDERED.




CV 90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
